KRUEGER, Judge.
The appellant was tried and convicted of the offense of theft of property over the value of $50, and his punishment assessed at confinement in the State penitentiary for a term of four years.
The testimony in this case discloses that on or about the 15th day of May, A. D. 1933, a 1933 Model two door Chevrolet sedan automobile was taken from the possession of H. R. Whittington at night time while parked near the Methodist church at Overton. This car was taken without the knowledge or consent of 'Whittington. About 30 days later this car was found in the possession of O. J. Walker who testified that he purchased the car from the appellant in Wood County, Texas, at the price of $400; that he paid $50 in cash and was to pay the balance in monthly installments. The accused delivered a bill of sale and transfer of a 1933 Model Chevrolet coach with a license number, F-28287, and engine number, 3,383,845. This transfer purported to have been signed by Charlie O’Conner of Mineóla, Texas, but no such person could be found at Mineóla nor had any person by that name lived at Mineóla in recent years. The bill of sale and transfer purported to have been sworn to by Charlie O’Conner before E. N. Randall, Notary Public in and for Wood County, Texas, but no such person had qualified as notary public in and for Wood County nor could such person be found in Wood County, Texas. An inspection of the engine number of said automobile disclosed that its number was 3,383,345. The appellant did not offer any testimony nor did he testify in his own behalf.
The indictment upon its face appears to be in due form and *332charges the offense of which the appellant was convicted. The court in his charge fully instructed the jury on the law of circumstantial evidence and properly applied the law to the facts. We have carefully examined each and every bill of exception contained in the record but none of them disclose any error.
Therefore, the judgment of the trial court is in all things affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.